


SIXTH AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT


THIS SIXTH AMENDMENT OF CONSTRUCTION LOAN AGREEMENT ("Amendment") is made this
1st day of April, 2012 between FIRST NATIONAL BANK OF OMAHA, a national banking
association as a Bank and as the Administrative Agent and Collateral Agent for
the Banks (in such capacities, "Bank"), the other Banks a party to the Loan
Agreement referenced below and HIGHWATER ETHANOL, LLC, a Minnesota limited
liability company ("Borrower"). This Amendment amends that certain Construction
Loan Agreement dated April 24, 2008 between Bank, Banks and Borrower ("Loan
Agreement").


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, the Banks
extended the Construction Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;


WHEREAS, pursuant to that certain First Amendment of Construction Loan Agreement
dated August 11, 2009, the Loan Termination Date applicable to the Revolving
Promissory Note was extended to February 28, 2010, the interest rate applicable
to the Revolving Loan was modified and the Loan Agreement was otherwise amended
as provided for therein;


WHEREAS, pursuant to that certain Second Amendment of Construction Loan
Agreement dated February 26, 2010, the Loan Termination Date of the Revolving
Promissory Notes was extended to February 26, 2011 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of Construction Loan Agreement
dated January 31, 2011, a portion of the Long Term Revolving Loan was converted
to a debt service reserve, the repayment provisions applicable to the Variable
Rate Loan were modified, the financial covenants were modified, the minimum
interest rate applicable to the Variable Rate Loan was modified and the Loan
Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fourth Amendment of Construction Loan
Agreement dated February 26, 2011, the Loan Termination Date applicable to the
Revolving Loan was extended to August 28, 2011, the Commitments of the Banks
with a Revolving Loan Commitment was modified and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fifth Amendment of Construction Loan Agreement
dated August 26, 2011, the Loan Termination Date of the Revolving Loan was
extended to April 1, 2012, the Revolving Loan Commitments of the Banks were
re-allocated and the Loan Agreement was otherwise amended as provided for
therein;


WHEREAS, the Borrower has requested and under the terms of this Amendment the
Banks have agreed, to extend the Loan Termination Date of the Revolving Loan to
April 1, 2013, to modify the interest rate charged on the Revolving Loan
(including the deletion of the minimum interest rate applicable to the Revolving
Loan) and to otherwise amend the Loan Agreement as provided for in this
Amendment; and


WHEREAS, the parties hereto agree to amend the Loan Agreement as provided for in
this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:




--------------------------------------------------------------------------------






1.Capitalized terms used herein shall have the meaning given to such terms in
the Loan Agreement, unless specifically defined herein.


2.Section 132 of the Loan Agreement is hereby amended to delete the reference to
April 1, 2012 as the Loan Termination Date of the Revolving Promissory Notes
executed and delivered by Borrower in favor of each Bank with a Revolving Loan
Commitment and inserting in lieu thereof April 1, 2013. To further evidence such
extension, Borrower shall execute in favor of each Bank with a Revolving Loan
Commitment and deliver to Bank a Fifth Amended and Restated Revolving Promissory
Notes dated of even date with this Amendment. From and after the date of this
Amendment, any reference to the Revolving Notes in the Loan Agreement and the
other Loan Documents shall be amended to refer to such Fifth Amended and
Restated Revolving Promissory. Notes.


3.    Section 2.10 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.10    INTEREST ON THE REVOLVING NOTES. Prior to maturity and subject to the
incentive pricing provisions contained in Section 2.15 of this AGREEMENT, the
interest rate on the REVOLVING LOAN is subject to change from time to time based
on changes in the Three (3) Month LIBOR RATE. The LIBOR RATE will be adjusted
and determined without notice to BORROWER as set forth herein, as of the date of
the REVOLVING NOTES and on the first (1st) day of each calendar month hereafter
("Interest Rate Change Date") to the Three (3) Month LIBOR RATE which is
published in The Wall Street Journal as the reported rate for the date that is
two London Banking Days prior to each Interest Rate Change Date; the published
LIBOR RATE will be rounded upwards to the next higher one one hundredth
(1/100th) of one percent (1%). The interest rate change will not occur more
often than each month on the first (1st) day of each month. The Index currently
is 0.47 % per annum. The interest rate to be applied to the unpaid principal
balance of the REVOLVING LOAN will be calculated using a rate of 3.5 percentage
points over the Index, adjusted if necessary for any maximum rate limitations
described below, resulting in an initial rate of 3.97% per annum based on a year
of 360 days. NOTICE: Under no circumstances will the interest rate on the
REVOLVING LOAN be more than the maximum rate allowed by applicable law. Interest
on the REVOLVING LOAN shall be payable monthly, in arrears, on the first day of
each month. Upon or after the occurrence and during the continuation of any
EVENT OF DEFAULT or after the LOAN TERMINATION DATE applicable to the REVOLVING
LOAN, the principal amount of the REVOLVING LOAN shall bear interest at a rate
per annum equal to six percent (6%) above the interest rate that would otherwise
apply under this Section 2.10.


4.    Section 2.15 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.15     Incentive Pricing.    The interest rate applicable to the REVOLVING
LOAN, VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN is subject to
reduction commencing six months subsequent to CONSTRUCTION LOAN TERMINATION
DATE, based on the most recent interim financial statements delivered by or on
behalf of BORROWER to ADMINISTRATIVE AGENT; provided, however, that in no event
shall the interest rate be less than 5% with respect to the VARIABLE RATE NOTES
and the LONG TERM REVOLVING LOAN. In the event that BORROWER maintains the
following ratios, measured quarterly, the interest rate will be reduced
accordingly:






--------------------------------------------------------------------------------




If INDEBTEDNESS to NET WORTH is less than:
Interest rate will be:
 
 
1.25 : 1.00
The one month LIBOR RATE plus 350 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING NOTE provided that the interest rate on the
VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN will not be less than 5%,
and with respect to the REVOLVING LOAN, the 90 day LIBOR RATE plus [450] basis
points
1.05 : 1.00
The one month LIBOR RATE plus 325 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN provided that the interest rate on the
VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN will note be less than 5%,
and with respect to the REVOLVING LOAN, the 90 day LIBOR RATE plus [425] basis
points
0.85 : 1.00
The one month LIBOR RATE plus 300 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN provided that the interest rate on the
VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN will note be less than 5%,
and with respect to the REVOLVING LOAN, the 90 day LIBOR RATE plus [400] basis
points
0.65 : 1.00
The one month LIBOR RATE plus 275 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN provided that the interest rate on the
VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN will note be less than 5%,
and with respect to the REVOLVING LOAN, the 90 day LIBOR RATE plus [375] basis
points



5.    Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the provisions of
the Loan Agreement and the other Loan Documents are hereby amended to be
consistent with the terms of this Amendment. The modifications and amendments
contained in this Amendment will become effective on the date of this Amendment
except as otherwise specifically provided for above.


6.    Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof.


7.    This Amendment may be executed simultaneously in several counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.


8.    Borrower will comply with all terms and conditions of this Amendment and
any other documents executed pursuant hereto and will, when requested by Bank
execute and deliver such further documents and instruments necessary to
consummate the transactions contemplated hereby and shall take such other
actions as may be reasonably required or appropriate to evidence or carry out
the intent and purposes of this


Amendment or to show the ability to carry out the intent and purposes of this
Amendment.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


 
HIGHWATER ETHANOL, LLC
 
 
 
By: /s/ Brian Kletscher
 
Brian Kletscher, Chief Executive
 
Officer/General Manager
 
 
 
FIRST NATIONAL BANK OF OMAHA,
 
in its capacity as a BANK,
 
ADMINISTRATIVE AGENT AND
 
COLLATERAL AGENT
 
 
 
By: /s/ Jeremy Reineke
 
Jeremy Reineke, Vice President





